Title: To Alexander Hamilton from Benjamin Hawkins, 16 February 1791
From: Hawkins, Benjamin
To: Hamilton, Alexander



Senate Chamber 16 Feby. 1791.
Dear Sir

I have just received an authentic copy of the Resolutions of the general assembly of North Carolina which I shewed to you in a news-paper some time past, containing among other Items the following instructions to the Senators from that State.
“Resolved that they strenuosly oppose every excise and direct taxation law should any be attempted in Congress.”
Being of Opinion that the Constitution marks the line of my duty, and that is obligatory on my honor to make my own Judgment the ultimate standard after paying suitable respect to the Opinions and observations of others, I have acted in conformity on a recent occasion. Altho’ it is much to be wished that a discussion of this sort should never have happened, yet in the present case being inevitable, a right decision is of the utmost consequence to the Union. If the States have a right to instruct, why are we bound by oath support to the Constitution?
As no one has contributed more than yourself to the elucidation of the principles of the government I take the liberty to request the service of you, if you should have leisure from the important functions of your office to give me your opinion on this Subject.
I have the honor to be   with the highest respect   Dear Sir   Yr. most obedient   Humble servant
Benjamin Hawkins
The Honble. Alexander Hamilton

